 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               CASE NO. 1:18-CV-01441-AWI-JLT
12                         Plaintiff,                        UNITED STATES’ REQUEST TO EXTEND
                                                             THE DEADLINE TO SUBMIT A JOINT
13                  v.                                       STATUS REPORT FROM APRIL 10, 2019 TO
                                                             MAY 15, 2019
14   APPROXIMATELY $2,676,000.00 IN U.S.
     CURRENCY,
15
     APPROXIMATELY $5,857.00 IN U.S.
16   CURRENCY, and
17   REAL PROPERTY LOCATED AT 1111 21ST
     STREET, BAKERSFIELD, CALIFORNIA,
18   KERN COUNTY, APN: 005-262-01,
     INCLUDING ALL APPURTENANCES AND
19   IMPROVEMENTS THERETO,
20                         Defendants.
21
            The United States submits the following Request to Extend the Deadline to file a Joint Status
22
     Report from April 10, 2019 to May 15, 2019.
23
                                                  Introduction
24
            On October 17, 2018, the United States filed a civil forfeiture complaint in rem against the
25
     above-captioned assets (“defendant assets”), based on their involvement in federal drug law violations.
26
     The United States has discovered and is in the midst of serving all known potential claimants to the
27
     defendant assets in a manner consistent with Dusenbery v. United States, 534 U.S. 161, 168 (2002) and
28
                                                                    United States’ Request to Extend the Deadline to
29                                                                  Submit a Joint Status Report From April 10, 2019 to
                                                         1          May 15, 2019
30
 1 the applicable statutory authority. Additionally, public notice on the official internet government

 2 forfeiture site, www.forfeiture.gov, began on December 13, 2018, and will run for thirty consecutive

 3 days, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime Claims

 4 and Asset Forfeiture Actions. The government has completed it publication requirements a declaration

 5 in support was filed with the Court on January 14, 2019. See ECF No. 9.

 6          Further, the government has posted the forfeiture complaint at the defendant property in

 7 Bakersfield, California. See ECF No. 11. The government’s posting of the property is required

 8 pursuant to 18 U.S.C. § 985 and is now complete.
 9                                                 Good Cause

10          The United States has provided notice to all potential claimants pursuant to law, has posted the

11 complaint at the defendant property, and published notice on the internet. Specifically, the United

12 States served the complaint documents on potential claimants Suhailia Salaman Kamar, Grace Michel

13 Kamar, Issa Mikhael Kamar, Waheed Boktor, and G.I.J. Investement Group, Inc. by certified and first

14 class mail, as well as personal service.

15          Counsel for Suhailia Kamar and a number of related entities has contacted the government

16 concerning filing a claim and answer in this case. As set forth in the complaint, Ms. Kamar’s husband

17 passed away while awaiting trial on criminal charges in the Eastern District of California. Ms. Kamar’s

18 counsel requested an extension of time to file a claim and answer so that they could gather sufficient

19 documentation concerning the businesses and Mr. Kamar’s affairs. The government agreed that Ms.
20 Kamar (and related entities) could have additional time to file their claim. Their current deadline to file

21 a claim is May 1, 2019.

22          This brief extension to the joint status report deadline will allow Ms. Kamar to continue her

23 document collection efforts and potential enter the case. For these reasons, the United States seeks to

24 continue the deadline to file a Joint Status Report to May 15, 2019 (or to another date the Court deems

25 appropriate).
26 ///

27 ///

28 ///
                                                                    United States’ Request to Extend the Deadline to
29                                                                  Submit a Joint Status Report From April 10, 2019 to
                                                          2         May 15, 2019
30
 1         Thus, good cause exists to extend the deadline to file a joint status report in this case from April

 2 10, 2019 to May 15, 2019, or to a date the Court deems appropriate.

 3

 4                                                        Respectfully submitted,

 5 Dated: April 9, 2019                                   McGREGOR W. SCOTT
                                                          United States Attorney
 6
                                                          /s/ Kevin C. Khasigian
 7
                                                          KEVIN C. KHASIGIAN
 8                                                        Assistant U.S. Attorney

 9                                            [PROPOSED] ORDER

10         Pursuant to the United States’ request and good cause appearing, the Court makes the following order:

11         The deadline to file a Joint Status Report currently due on April 10, 2019 is extended to May 15,

12 2019. The Mandatory Scheduling Conference is continued from April 22, 2019 to May 28, 2019 at 9:00 a.m.

13
     IT IS SO ORDERED.
14

15      Dated:    April 10, 2019                              /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25
26

27

28
                                                                    United States’ Request to Extend the Deadline to
29                                                                  Submit a Joint Status Report From April 10, 2019 to
                                                         3          May 15, 2019
30
